Citation Nr: 0929183	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee arthritis as secondary to a service-connected right knee 
disorder.

2.  Entitlement to service connection for left knee arthritis 
as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision rendered by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO originally denied the Veteran's claim of entitlement 
to service connection for a left knee disability in February 
2004.  The Veteran did not file an appeal.  In March 2005, 
the Veteran requested to reopen his left knee disability 
claim for entitlement to service connection for left knee 
arthritis as secondary to a service-connected right knee 
disorder.  In a November 2005 rating decision, the RO found 
that no new and material evidence had been received to reopen 
the Veteran's claim.  In this regard, the Board notes that 
regardless of the RO's determination on the matter of 
reopening the Veteran's claim for service connection, that 
decision is not binding on the Board, and the Board must 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  




FINDINGS OF FACT

1.  Service connection for a left knee disability was 
initially denied by the RO in February 2004.

2.  Most recently, in a November 2005 rating decision, the RO 
denied the Veteran's request to reopen his claim for service 
connection for left knee arthritis to include as secondary to 
a service-connected right knee disorder.  

3.  The additional evidence received since the February 2004 
RO decision is new and material and raises a reasonable 
possibility of substantiating the claim. 

4.  The evidence of record is in relative equipoise as to 
whether the Veteran's left knee arthritis is etiologically 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 2004 RO rating decision which denied service 
connection for left knee arthritis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2008).

2.  New and material evidence has been received since the 
February 2004 rating decision to reopen the claim of service 
connection for left knee arthritis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Left knee arthritis is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Letters were sent to the Veteran in September 2003 and June 
2005.  In light of the favorable decision to reopen the claim 
herein, the Board finds that any deficiency in complying with 
VCAA concerning a reopened claim is harmless error and that 
no useful purpose would be served by remanding the appeal to 
the RO in this regard.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

New and Material Evidence

Before reaching the merits, the Board must first rule on the 
matter of reopening of the Veteran's claim.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett, 
83 F.3d supra.  

As noted above, service connection for left knee arthritis 
was denied in a final February 2004 rating decision.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 
(2008).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  Because the February 
2004 RO decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
in order to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  See Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With regard to the left knee, evidence of record at the time 
of the February 2004 RO decision consisted of the Veteran's 
service treatment records, VA treatment records, and October 
2002 and 2003 VA examination reports.

A review of the Veteran's service treatment records shows a 
notation regarding the left knee on service induction.  A 
November 1970 entrance medical examination report noted a 
marking, scar or tattoo on the left knee; however, no 
clarifying remarks were made regarding the left knee.  Aside 
from the entrance report, the only other notation regarding 
the left knee is noted in a 1972 treatment record.  In March 
1972, the Veteran complained of bilateral knee pain and 
reported a prior left knee injury.  X-rays were ordered and 
in March 1972, the examiner noted an old fracture of the 
right patella, but made no diagnosis regarding the left knee.  
The service treatment records show that the Veteran underwent 
surgery on his right bipartite patella in May 1971 and 
received multiple treatments for right knee pain thereafter.  

VA treatment records primarily show treatment for a right 
knee disorder from 2000 to 2004.  In an October 2002 VA 
examination report for the right knee disorder, the examiner 
noted that the Veteran's right knee, which showed significant 
crepitus, did not vary significantly when compared to the 
left knee.  

In an October 2003 VA examination report, the Veteran 
reported left knee pain in addition to right knee pain.  
Specifically, he noted an increase in left knee pain 
beginning in 2002.  In addition to pain, the Veteran noted 
stiffness, but denied swelling in the left knee.  Range of 
motion testing showed active motion to 140 degrees and 
passive motion to 145 degrees.  The examiner noted a December 
2001 X-ray which showed minimal degenerative changes in the 
left knee.  2002 X-rays showed minimal joint space narrowing 
of the left medial compartment with reduced joint space.  The 
diagnosis was left knee pain with likely early 
osteoarthritis.  The examiner opined, in essence, that the 
Veteran's left knee arthritis was unlikely to be related to 
his right knee disorder because there was no significant 
weakness or instability of the right knee that would cause 
substantial favoring of the knee.  The examiner opined that 
the Veteran's left knee pain was more likely related to his 
back problems which cause increased wear and tear on the left 
knee.  The examiner stated further that the Veteran's post-
service job where he climbed ladders and stairs would also be 
a cause for the arthritis of the knees.  He explained that 
this would be an expected result with this type of knee 
trauma on a daily basis for years.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the February 2004 RO decision denied 
the Veteran's claim because there was no evidence of record 
connecting the left knee arthritis to service or a service-
connected disorder.  

Evidence submitted after the February 2004 RO decision 
includes VA treatment records from 2004 to 2008 as well as a 
2008 VA medical opinion.

The VA treatment records show multiple treatments for left 
knee pain due to arthritis.  

In January 2008, a VA orthopedic surgeon wrote an opinion 
letter regarding the Veteran's left knee disability.  The 
letter stated that the Veteran had been a patient in the VA 
orthopedic clinic since 2001, originally seen for a right 
knee disorder and that since that time, the Veteran had 
developed degenerative joint disease of the left knee which 
is more than likely related to the compensation for the right 
knee.  

This 2008 VA medical opinion is "new" because it has not 
previously been submitted and is "material" because it 
represents a favorable nexus opinion that raises a reasonable 
probability of substantiating the claim.  See 38 C.F.R. § 
3.156.  Accordingly, the Board finds that new and material 
evidence has been submitted.  Therefore, the claim is 
reopened.  

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
Veteran if the Board addresses the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection without prejudice 
to the Veteran.  Bernard v. Brown, 4 Vet. App. at 394 (where 
Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action prejudices the veteran); see also VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).  In light of the fact that the 
Veteran has been given the opportunity to submit evidence and 
argument on the underlying issue and has done so, and because 
of the Board's favorable decision this date, there is no risk 
of prejudice to the Veteran by the Board proceeding with a de 
novo review of the Veteran's claim.  Bernard, supra.

Service Connection

In this case, the Veteran contends that his current left knee 
arthritis is due to his service-connected right knee 
disorder.  Specifically, he asserts that due to right knee 
pain and instability, he favors the right knee, causing more 
wear and tear on the left knee joint.  He also reported that 
he has pain and stiffness in the left knee joint and wears a 
brace on the right knee to aid mobility.  See January 2009 
hearing transcript.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease such as arthritis 
manifests to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes that the Veteran was granted service 
connection for a right knee disorder in January 1974.  

With regard to a current diagnosis of left knee disability, 
the evidence of record shows current left knee arthritis as 
well as complaints of and treatment for left knee pain in 
service.  See 1972 treatment records; see generally VA 
treatment records.  Post-service records show treatment for 
left knee pain and arthritis beginning in 2003 although a 
2003 VA examiner noted evidence of minimal degenerative 
changes in the left knee as early as 2001.  See generally VA 
treatment records.  The record, however, does not include 
competent medical evidence that suggests or indicates a 
relationship between the Veteran's current left knee 
arthritis and his service.  In fact, the Veteran does not 
contend that his left knee arthritis is directly related to 
his military activities including the left knee complaints 
noted in service treatment records.  Thus, service connection 
for left knee arthritis on a direct basis is not warranted in 
this case.  However, the record on appeal does contain 
competent medical evidence addressing whether the Veteran's 
current left knee disorder is etiologically related to his 
service-connected right knee disorder.  See Pond, supra; see 
Wallin, supra.

The Board notes that there are two conflicting medical 
opinions of record regarding the proximate cause of the 
Veteran's left knee arthritis.  The October 2003 VA 
examination provided a negative nexus whereas, the January 
2008 VA letter provided a positive nexus.  

As noted above, the October 2003 VA examiner opined that the 
Veteran's left knee arthritis was either due to wear and tear 
caused by a nonservice-connected low back disorder or to the 
Veteran's post-service employment.  He reasoned that because 
of the absence of significant weakness and instability in the 
right knee on examination, it would be unlikely that the 
Veteran was favoring the right knee in his daily activities 
such that would cause arthritis in the left knee.  

However, as noted, in a January 2008 letter, a VA orthopedic 
surgeon who apparently has been treating the Veteran's right 
knee since 2001, opined that the Veteran had developed 
degenerative joint disease of the left knee which was more 
than likely related to the compensation of the right knee.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Board finds the pertinent medical evidence 
to be in relative equipoise.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  The Board finds 
both opinions to be competent and equally credible.  The 
October 2003 VA examiner had access to the Veteran's claims 
folder, and the January 2008 VA examiner also had access to 
the Veteran's VA medical records and has treated the Veteran 
for his right knee disability for years.  See Board hearing 
transcript (T.) at 6.  He is also apparently familiar with 
the history of treatment as he noted that the treatment for 
the right knee had consisted of "several treatment 
modalities".  The ongoing VA treatment of the Veteran's 
right knee disability is well-documented in the record as are 
his left knee complaints beginning essentially in 2003.  
Although the record does not indicate that the January 2008 
VA examiner had access to the Veteran's claims folder, a 
failure to review the claims file does not always render a 
medical opinion inadequate.  See Nieves-Rodriguez, 22 Vet. 
App. 295 (2008); Snuffer v. Gober, 10 Vet App 400 (1997).  
Further, guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Nieves-Rodriguez, 22 Vet. App. at 
302-04.

In this case, the Board finds that both opinions were 
apparently based on sufficient facts, are the product of 
reliable principles, and both medical professionals applied 
the relevant medical principles reliably to the facts of this 
case.  Thus, although the conclusions reached by the 
examiners are contrary opinions, the Board finds that equal 
probative weight should be attached to both opinions.  As 
such, the Board finds that with the resolution of reasonable 
doubt in the Veteran's favor, service connection for left 
knee arthritis is in order.  See 38 C.F.R. § 3.102.




ORDER

Service connection for left knee arthritis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


